DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 6, 8-11, 16, and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Please see pages 1-2 (labeled pages 5-6) in the Applicant Arguments/Remarks Made in an Amendment filed 6/30/22 and the claim language below.
Claim 1 recites an electronic device, comprising: a radio signal receiving circuit configured to receive a radio signal; a battery; a charging circuit configured to charge the battery; a memory; and a processor communicatively connected to the radio signal receiving circuit, the charging circuit, and the memory, wherein the memory stores instructions that, when executed, cause the processor to: charge the battery in a first charging method through the charging circuit; identify a communication quality of the radio signal received through the radio signal receiving circuit, while the charging circuit is charging the battery in the first charging method, wherein the communication quality includes a bit error rate (BER) as calculated for the radio signal; determine whether the BER is greater than a specified value; determine whether a content received through the radio signal is real-time content; when the BER is greater than the specified value and the content is real-time content, charge the battery in a second charging method using a lower charging voltage than the first charging method through the charging circuit to reduce noise occurring in the radio signal; and when the content is non-real-time content, maintain the first charging method. 
Claim 11 recites a method for charging a battery in an electronic device, comprising: initiating charging of the battery in a first charging method using a charging circuit; receiving, through a radio signal receiving circuit, a radio signal while the battery is being charged; identifying a communication quality of the radio signal received through the radio signal receiving circuit, while the charging circuit is charging the battery in the first charging method, wherein the communication quality includes a bit error rate (BER) as calculated for the radio signal; determining whether the BER is greater than a specified value; determining whether a content received through the radio signal is real-time content; when the BER is greater than the specified value and the content is real-time content, charging the battery in a second charging method using a lower charging voltage than the first charging method through the charging circuit to reduce noise occurring in the radio signal; and when the content is non-real-time content, maintaining the first charging method.
The prior art does not disclose the above limitations, nor would it be obvious to modify the art in such a manner.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON C PIGGUSH whose telephone number is (571)272-5978. The examiner can normally be reached M-F 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/A.P./Examiner, Art Unit 2859     

/EDWARD TSO/Primary Examiner, Art Unit 2859